     Case 3:19-cv-05645-VC Document 54 Filed 01/31/20 Page 1 of 3



ROBERT E. FREITAS (SBN 80948)
rfreitas@fawlaw.com
JESSICA N. LEAL (SBN 267232)
jleal@fawlaw.com
FREITAS & WEINBERG LLP
350 Marine Parkway, Suite 200
Redwood Shores, California 94065
Telephone:    (650) 593-6300
Facsimile:    (650) 593-6301

Attorneys for Counter-Defendant
Surbhi Sarna


                               UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA


BOSTON SCIENTIFIC CORPORATION,              No. 3:19-cv-05645-VC
BOSTON SCIENTIFIC SCIMED, INC.
AND FORTIS ADVISORS LLC,                    REQUEST FOR JUDICIAL NOTICE IN
                                            SUPPORT OF SURBHI SARNA’S
                 Plaintiffs,                MOTION TO DISMISS BIOCARDIA,
                                            INC.’S AMENDED COUNTERCLAIM
       v.

BIOCARDIA, INC.,

                 Defendant.



BIOCARDIA, INC.,
                                            Date: March 29, 2020
                 Counterclaimant,           Time: 10:00 a.m.
                                            Ctrm.: 4, 17th Floor
v.                                          Judge: Hon. Vince Chhabria

BOSTON SCIENTIFIC CORPORATION,
BOSTON SCIENTIFIC SCIMED, INC.
AND FORTIS ADVISORS LLC, AND
SURBHI SARNA,

                 Counterdefendants.




                                                                 REQUEST FOR JUDICIAL NOTICE
                                                                       NO. 3:19-CV-05645 VC
   Case 3:19-cv-05645-VC Document 54 Filed 01/31/20 Page 2 of 3



TO THE COURT, ALL PARTIES AND COUNSEL OF RECORD:

       Pursuant to Federal Rule of Evidence 201 and relevant case law regarding judicial notice,

in support of her Motion to Dismiss BioCardia, Inc.’s Amended Counterclaim, Surbhi Sarna

hereby requests the Court to take judicial notice of the following:

       1.      Ms. Sarna requests the Court take judicial notice of the electronic record of the

               U.S. Patent and Trademark Office reflecting U.S. Application No. 13/979,691,

               which claimed priority to Provisional Application No. 61/435,945 filed on January

               25, 2011, was published on November 7, 2013 as Patent Application Publication

               No. US 2013/0296686 A1. A true and correct copy of the publication is attached
               hereto as Exhibit A.

       2.      Ms. Sarna requests the Court take judicial notice of the electronic record of the

               U.S. Patent and Trademark Office reflecting U.S. Application No. 14/357,875,

               which claimed priority to Provisional Application No. 61/559,120 filed on

               November 13, 2011, was published on October 30, 2014 as Patent Application

               Publication No. US 2014/0323859 A1. A true and correct copy of the publication

               is attached hereto as Exhibit B.

       According to Federal Rule of Evidence 201, a court “may judicially notice a fact that is

not subject to reasonable dispute because it: (1) is generally known within the trial court’s

territorial jurisdiction; or (2) can be accurately and readily determined from sources who accuracy

cannot reasonably be questioned.” Fed. R. Evid. 201(b). A court “must take judicial notice if a

party requests it and the court is supplied with the necessary information.” Fed. R. Evid. 201(c).

       A court may take judicial notice of the records of the U.S. Patent and Trademark Office,

including patent publications. See, e.g., Baxter Healthcare Corp. v. Becton, Case No. 17-CV-2186

JLS, 2018 U.S. Dist. LEXIS 221719, *12-13 (S.D. Cal. Sept. 5, 2018) (granting judicial notice of

U.S. Patent and Trademark Office patent application publication); Pollution Denim & Co. v.

Pollution Clothing Co., 547 F. Supp. 2d 1132, 1135 (C.D. Cal. 2007) (granting judicial notice

of online records of U.S. Patent and Trademark Office); Opperman v. Kong Techs., Inc., No. 13-

cv-00453-JST, 2017 WL 3149295, at *4 (N.D. Cal. July 25, 2017) (granting judicial notice of a

                                               -2-                        REQUEST FOR JUDICIAL NOTICE
                                                                                NO. 3:19-CV-05645-VC
    Case 3:19-cv-05645-VC Document 54 Filed 01/31/20 Page 3 of 3



patent); Pepitone v. Am. Standard, Inc., 983 F.2d 1087, n.1 (Fed. Cir. 1992) (allowing

judicial notice of prior art published patents under Fed. R. Evid. 201(b) & (c)).

        The Court should take judicial notice of the publications attached as Exhibit A and Exhibit

B to this Request for Judicial Notice because they are official records of the U.S. Patent and

Trademark Office, a federal agency. Moreover, the publications are downloadable directly from

the U.S. Patent and Trademark Office’s website located at www.uspto.gov, making the records

readily determined from sources whose accuracy cannot reasonably be questioned. Thus, the

publication is subject to judicial notice.




Dated: January 31, 2020                                        ROBERT E. FREITAS
                                                                 JESSICA N. LEAL
                                                            FREITAS & WEINBERG LLP


                                                                  /s/Jessica N. Leal
                                                                     Jessica N. Leal
                                                            Attorneys for Counter-Defendant
                                                                     Surbhi Sarna




                                               -3-                        REQUEST FOR JUDICIAL NOTICE
                                                                                NO. 3:19-CV-05645-VC
